DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on September 06, 0222 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 10,308,383 and U.S. 11,084,610 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Masia on September 7, 2022.
The application has been amended as follows: 
In the specification, paragraph 1, line 2:
After “2019”, add -- , now U.S. Patent No. 11,084,610 --.
In claim 1, line 11:
Before “punch”, add -- the --.
In claim 4, line 3:
Replace “direction” with -- directions --.
In claim 5, lines 1-2:
Replace “comprises a planetary gear set” with -- is --.
In claim 8, lines 1-2:
Replace “further comprising a spring biasing the tensioning wheel to” with -- wherein the tensioning wheel is biased to the foot in   --.
In claim 12, last line:
Replace “one or more motors” with -- motor  --.
In claim 13, line 2:
Replace “(1) to (3)” with -- step (1) to step (3) --.
In claim 14, last line:
Replace “pushbutton” with -- push button  --.
In claim 17, lines 1-2:
Replace “further comprising a spring that biases the tensioning wheel to” with -- wherein the tensioning wheel is biased to the foot in --.

In claim 20, line 2:
Replace “(1)” with -- step (1) --.
In claim 20, line 3:
Replace “(2) to (3)” with -- step (2) to step (3) --. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping tool for tensioning and forming a sealless joint in overlapping sections of strap around a load, the strapping tool comprising:… a control system configured to: …(3) after the keys have been cut in the overlapping sections of the strap, cause the tensioning wheel to rotate in the reverse direction to cause the keys to interlock to form the sealless joint, in combination with the rest of the claimed limitations.
US 6,079,457 to Crittenden discloses a sealing tool for forming a sealless interlocking joint in overlapping sections of strap around a load (col. 3, lines 57-61).
US 5,694,984 to Cheung also discloses a sealing tool (5) for forming a sealless interlocking joint in overlapping sections of strap. Cheung further discloses shifting of the overlapping section once keys have been punched to form interlocking joint by releasing the segments when they are under tension (col. 3, lines 29-38).
These references do not disclose rotating the tensioning wheel in the reverse direction to cause the keys to interlock to form the sealless joint. Therefore, it is concluded by the Examiner that claims 1-20 are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 7, 2022